82745: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-11581: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82745


Short Caption:CHAINYK VS. ESTATE OF WEBSTERCourt:Supreme Court


Lower Court Case(s):Nye Co. - Fifth Judicial District - CV40221Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/19/2021 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn ChainykLeo P. Flangas
							(Flangas Civil Law Firm, Ltd.)
						


RespondentEstate of Donald Edwin WebsterMatthew D. Ekins
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						Nathan E. Lawrence
							(Gallian Welker & Beckstrom, LC/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


04/09/2021Filing FeeFiling Fee due for Appeal. (SC)


04/09/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-10234




04/09/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-10236




04/18/2021Filing FeeE-Payment $250.00 from Leo P. Flangas. (SC)


04/19/2021Filing FeeReturned Filing Fee. Check No. 1256 returned to Flangas Civil Law Firm. (SC)


04/19/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-11195




04/19/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)21-11212




05/23/2021MotionFiled Appellant's Motion to Enlarge Time to File Docketing Statement (Second Request). (SC)21-14729




06/11/2021Order/ProceduralFiled Order Granting Motion. Appellant's docketing statement due: June 23, 2021. (SC)21-16858




06/23/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-18157




06/29/2021Settlement Program ReportFiled ECAR/Other. The settlement judge and counsel are in the process of determining whether this appeal is appropriate for the settlement program. (SC)21-18742




06/30/2021Docketing StatementFiled Respondent's Response to Appellant's Docketing Statement Pursuant to NRAP 14(f).  (SC)21-18887




10/28/2021Settlement Program ReportFiled Interim Settlement Program Report. The settlement judge and counsel request that this appeal remain in the settlement program for an additional 60 days in order for the parties to complete negotiations. (SC)21-31231




11/03/2021Settlement Order/ProceduralFiled Order Granting Extension of Time for Status Report. The time for filing a Final Settlement Conference Status Report is extended to December 17, 2021. (SC)21-31578




12/28/2021Settlement Program ReportFiled Final Report/Other. The settlement judge recommends that this appeal be removed from the settlement program.  This recommendation is based on the length of time this appeal has been in the program and the problems the respondent is encountering regarding unclear land titles that could possibly be used as a basis for settlement discussions. Counsel report that they will continue negotiations. (SC)21-36829




12/29/2021Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant(s): 14 days transcript request; 90 days opening brief.  (SC)21-37052




03/30/2022MotionFiled Appellant's Motion to Enlarge to Extend Time to Submit Opening Brief and Appendix (First Request). (SC)22-09854




04/04/2022Order/ProceduralFiled Order Granting Motion and to File Document.  Appellant shall have until May 16, 2022, to file and serve the opening brief and appendix.  Appellant shall have 7 days from the date of this order to file and serve the transcript request form or certificate of no transcript request.  (SC)22-10347




04/11/2022Notice/IncomingFiled Appellant's Notice of Withdrawal of Appeal with Prejudice. (SC)22-11452




04/12/2022Order/DispositionalFiled Order Dismissing Appeal. Appellant's motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed."   Case Closed/No Remittitur Issued. (SC)22-11581





Combined Case View